Citation Nr: 1611919	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  14-20 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether the reduction of the evaluation for service-connected anxiety disorder from 50 percent to 0 percent, effective May 1, 2012, was proper.


REPRESENTATION

Veteran represented by:	John Berry, attorney


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1979 to April 1980 and from February 2003 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for PTSD was last denied in an August 2010 rating decision.  The Veteran did not submit new and material evidence within one year of that decision or initiate an appeal.  The decision became final.

2.  Evidence submitted since the August 2010 rating decision does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.

3.  A May 2005 rating decision granted service connection for anxiety disorder and assigned an evaluation of 10 percent under DC 9400, effective November 12, 2004.  In a decision of March 2010, the RO increased the rating to 50 percent effective from January 4, 2010.  

4.  Following a VA examination in November 2011, by rating decision in December 2011, the RO proposed to reduce the 50 percent rating for anxiety disorder to a noncompensable rating; the RO effectuated its proposal in a February 2012 rating decision.

5.  The February 2012 rating decision and subsequent statements of the case were made without consideration of pertinent law and regulations.



CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  The reduction of the evaluation for the Veteran's service-connected anxiety disorder is void.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.344, 4.71a Diagnostic Code (DC) 9400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In claims to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  The duty to notify was satisfied in an October 2011 letter to the Veteran.

The duty to assist has also been satisfied.  The Veteran's service treatment records and post-service medical records have been secured, and the Veteran has submitted statements in support of his claim.  The Veteran has not identified any additional outstanding evidence in these matters that could be used to substantiate his claim.  The Board is also unaware of any such outstanding evidence or information.  

The Veteran has been afforded a number of VA examinations in connection with his service-connected anxiety disorder.  However, VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  New and Material Evidence

The Veteran seeks to reopen a previously denied claim seeking service connection for PTSD.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. §§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  A claim in which there is a final decision may be reopened and reconsidered only if new and material evidence is submitted with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.
	
VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's original claim seeking service connection for PTSD was denied in an August 2010 rating decision because the evidence of record did not show he had a confirmed diagnosis of PTSD.  He did not appeal the denial of the claim and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Evidence of record at the time of the last final decision includes the Veteran's service treatment records and post-service medical records, to include a January 2010 VA examination report in which an examiner stated the Veteran's description of his symptoms and presentation were not consistent with PTSD. 

The Veteran sought to reopen his claim in September 2011.  In a December 2011 rating decision, the RO declined to reopen the claim because the evidence continued to show that the Veteran did not have a confirmed diagnosis of PTSD.  

In support of his claim are a number of VA treatment records which note the Veteran's past medical history of anxiety disorder, as well as VA examination reports and opinions dated May 2014 and August 2015.  This evidence was not of record at the time of the prior final rating decision, and therefore, the medical records are new.  However, none of these records establish that the Veteran has a confirmed diagnosis of PTSD or that this condition is related to military service.  Rather, the newly obtained medical evidence shows the Veteran was considered by multiple health care providers to be malingering.  See, e.g., May 2014 VA mental disorders examination.  Thus, these new records do not address an unestablished fact necessary to substantiate the claim.  As such, the Board finds that these medical records are not material.  Additional evidence, which consists merely of records of post-service treatment that do not indicate in any way that a condition is service-connected, is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  

As for the Veteran's assertions that he is diagnosed with PTSD that is related to active duty service, the Board finds they are not "new" as they are cumulative and redundant of assertions made prior to the August 2010 last final denial.  While the Veteran is competent to report his symptoms, such as symptoms of depression and anxiety, he is not competent to state that his current disability was due to active duty service.  There can be many possible causes for the Veteran's current psychiatric condition.  Such a complex medical opinion falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  

The Veteran's statements and recently submitted medical evidence do not, in light of all the evidence old and new, raise a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has not been received to reopen his service connection claim for PTSD.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  Rating reduction

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 3.344.  The United States Court of Appeals for Veterans Claims (Court) has consistently held that when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288 (1999).

Prior to reducing a Veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, it must be determined not only that an improvement in a disability has actually occurred, but also that that improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  The section provides that rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  Under 38 C.F.R. § 3.344(a) and (b), VA must find the following before reducing a rating: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and, (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  In addition, the provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Re-examinations that demonstrate clear improvement in these disabilities will warrant a reduction in rating.

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Brown, supra; Kitchens, supra.

In this case, a May 2005 rating decision granted service connection for anxiety disorder and assigned an evaluation of 10 percent under DC 9400, effective November 12, 2004.  In a March 2010 rating decision, the Veteran's disability was increased to 50 percent effective January 4, 2010.  The RO stated that since there was a likelihood of improvement, the assigned evaluation was not considered permanent and was subject to a future review examination.

Since the Veteran had at least a 10 percent disability rating for his anxiety disorder for more than five years at the time the RO made its reduction to a noncompensable disability rating in February 2012, the procedural protections offered for a stabilized rating under 38 C.F.R. § 3.344(a) and (b) are applicable in the instant case.  Here, neither the rating decision effectuating the reduction in February 2012 nor the May 2014 statement of the case demonstrates findings consistent with the types of findings required for cases in which 38 C.F.R. § 3.344 (a) and (b) are applicable.

The RO did not make a determination of sustained improvement, nor did the RO make a specific determination as to whether the examination supporting the reduction was full and complete.  Further, the RO did not make a finding that it was reasonably certain that the sustained improvement of the Veteran's condition would be maintained under the ordinary conditions of life.  Further, the December 2011 and February 2012 rating decisions, as well as the May 2014 statement of the case and subsequent supplemental statements of the case dated December 2014 and August 2015 reflected no consideration of 38 C.F.R. § 3.344 whatsoever.  

Therefore, the February 2012 rating decision that reduced the rating for the Veteran's anxiety disorder to a noncompensable disability rating effective May 1, 2012, is void because the provisions of 38 C.F.R. § 3.344 were not met.  Schafrath, 1 Vet. App. at 594-96 (where a rating decision was made without observance of law in a rating reduction case, the erroneous reduction must be vacated and the prior rating restored).  

Accordingly, the action to reduce the rating is void, and the 50 percent evaluation for the Veteran's anxiety disorder is restored as though the reduction had not occurred.  See 38 C.F.R. § 3.344(a), (b); Schafrath, supra.  As the February 2012 reduction of the disability rating is void, no further discussion is warranted as to whether the reduction was proper based on the evidence of record.


ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for PTSD is denied.

The reduction of the rating of the Veteran's anxiety disorder, from 50 percent to a noncompensable disability rating effective May 1, 2012, was not proper; the 50 percent evaluation is restored, effective May 1, 2012.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


